— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 3, 2003 (People v Brunson, 1 AD3d 375 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered December 6, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *517effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Adams, JJ., concur.